Exhibit 10.1
EXECUTION VERSION


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of June
1, 2019 (the “Effective Date”), by and between Finjan Holdings, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), and Jevan
Anderson (“Employee”).
 
W I T N E S S E T H:


WHEREAS, Company wishes to employ Employee, and Employee wishes to accept such
employment, in accordance with the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, it is agreed as follows:


1.
Services.

Effective as of June 3, 2019 (the “Start Date”), Company hereby employs
Employee, and Employee hereby accepts such employment, as Chief Financial
Officer for the Company reporting to the Company’s Chief Executive Officer (the
“CEO”). Employee shall have the general duties as requested by the CEO in the
CEO’s discretion. Employee will perform his duties in a manner consistent with
applicable regulatory requirements and sound business practices.  Employee
represents, warrants and covenants that, during the Term, Employee (a) has and
shall maintain all registrations and memberships necessary for Employee to
perform his duties to the Company, if any, and (b) has not been (and currently
is not) statutorily disqualified under any federal or state securities law or
the regulations thereunder or the subject of (x) any disciplinary or enforcement
action, suit, claim, complaint, investigation, inquiry or proceeding by any
governmental, regulatory or self-regulatory authority or (y) any action, suit,
claim, complaint, investigation, inquiry or proceeding by any person (including
any governmental, regulatory or self-regulatory authority) alleging fraud,
misappropriation or dishonesty or barring or suspending Employee’s right to be
associated with a broker, investment adviser, commodity pool operator or
commodity trading advisor.


During the Term, Employee shall perform his duties faithfully and shall devote
his full business time, attention and energies to businesses of the Company, and
while employed, shall not engage in any other business activity that is in
conflict with his duties and obligations to the Company; provided, however, that
Employee shall be permitted to engage in charitable, educational or other
community activities, and, with the written consent of the Board, for profit
board role(s), so long as such activities and role(s) do not result in a
conflict of interest and do not, individually or in the aggregate, interfere in
any material respect with Employee’s duties hereunder as determined by the Board
(in which case Employee agrees to cease such activities or roles).




1

--------------------------------------------------------------------------------

EXECUTION VERSION




2.
Term.

The term of this Agreement will begin on the Start Date and shall continue until
the third anniversary thereof, unless terminated earlier pursuant to Section 7
of this Agreement; provided, that on such third anniversary of the Start Date
and each annual anniversary thereafter (such date and each annual anniversary
thereof, a “Renewal Date”), this Agreement shall be deemed to be automatically
extended, upon the same terms and conditions, for successive periods of one
year, unless either party provides written notice of its intention not to extend
the term of the Agreement at least 90 days prior to the applicable Renewal Date.
The period during which Employee is employed by the Company hereunder is
referred to as the “Term.”


3.
Compensation.

(a)
Base Salary. During the Term, the Company shall pay to Employee an annual base
salary equal to $350,000 per annum for 2019, and, for subsequent years, as
determined by the Board upon the recommendation of the Compensation Committee
(the “Committee”) thereof (“Base Salary”). Base Salary may be adjusted from time
to time in accordance with Employee’s annual performance review. Base Salary
shall be subject to all required withholdings of taxes and other applicable
amounts, which payments will be paid to Employee in accordance with the
Company’s regular payroll practices.

(b)
Equity.  The Company and the Employee acknowledge that the Company will
recommend to the Board, upon recommendation of the Committee, that the Employee
be granted 290,000 restricted stock units (“RSUs”). The grant date (“Grant
Date”) to be established upon approval from the Compensation Committee with the
individual share price determined at the most recent market closing price.
Vesting for this equity grant will occur over 3 years with one-third vesting on
the first anniversary of the Employee Start Date. Additional vesting will occur
at a rate of 8.3333% every three calendar months (i.e. quarterly) thereafter
until the grant is fully vested. All other terms and conditions shall be set out
in the Amended and Restated 2014 Incentive Compensation Plan, as may be amended,
as well as the Employee’s award agreement (“Award Agreement”) specifically
defining the equity grant.

(c)
Bonus.  During the Term, Employee shall be eligible to receive a bonus (the
“Bonus”) based on the achievement of certain financial and strategic objectives
and performance goals, as determined by the Board’s Compensation Committee from
time to time.  Payments of a Bonus will be determined by the Compensation
Committee and recommended to the Board. Except as provided in Section 7 of this
Agreement, Employee must remain employed by the Company and be in good standing
as of the date of any Bonus payment for any right to receive such payment.



2

--------------------------------------------------------------------------------

EXECUTION VERSION




(d)
Sign-on Bonus. The Company will pay to Employee a sign-on bonus equal to
$100,000 (the “Sign-on Bonus”). The Sign-on Bonus will be paid [e.g., on the
first payroll date following the Start Date] but is conditioned on Employee
remaining employed by the Company for one full year. If Employee’s employment is
terminated by Employee without Good Reason or by the Company for Cause before
the one year anniversary of the Start Date, Employee will be required to repay
the Sign-on Bonus on the termination date.

(e)
Withholding.  All payments made by Company to Employee shall be subject to
withholding and to such other deductions as shall at the time of such payment be
required under any income tax or other law, whether of the United States or any
other jurisdiction.  In connection therewith, Company shall have the right to
withhold and deduct applicable federal, state, or local income or other taxes
from any payment, in whatever form, made to Employee. 

(f)
Long-Term Incentive Compensation.  During the Term, Employee will continue to be
eligible to participate in the Company’s 2014 Incentive Compensation Plan or any
such successor plan that may be in effect from time to time in accordance with
its terms then in effect.

4.
Benefits.

Employee shall be eligible to receive benefits comparable to those provided to
other similarly-titled employees of the Company during the Term, subject to the
provisions of the applicable plan documents. Nothing stated herein shall require
the Company to establish or thereafter maintain any benefit plan.


5.
Time Off.

Employee shall be entitled to paid vacation or other personal time per calendar
year, in accordance with the Company’s policies and procedures, provided that
Employee shall be entitled to at least 15 days of paid vacation per annum, in
addition to Company-designated holidays.


6.
Expenses.

The Company shall reimburse Employee for travel and other business expenses
reasonably incurred by Employee, subject to the submission by Employee of
receipts or other appropriate documentation as required by the Company.


7.
Termination of Employment.

(a)
Termination without Cause, Company Non-Renewal, or Termination for Good Reason.
Subject to the terms and conditions of this Section 7, if Employee’s



3

--------------------------------------------------------------------------------

EXECUTION VERSION




employment is terminated during the Term by the Company without Cause (other
than due to death or Disability) or by Employee with Good Reason, or the
Company’s non-renewal of this Agreement (pursuant to Section 2), subject to the
satisfaction of the Release Condition, Employee shall be entitled to the
following: (i) continued payment of Base Salary (as in effect immediately prior
to the date of termination and prior to any reduction pursuant to Section
7(a)(3)(A)) for the nine (9) month period following Employee’s termination date
(the “Severance Period”), payable in the same manner and in the same
installments as previously paid; (ii) substantially equal installment payments
for the Severance Period (payable at the same time as the payments under 7(a)(i)
are made), equal to the average quarterly Bonus paid or payable (if earned but
not paid) to Employee under the Executive Incentive Compensation Plans for the
immediately preceding 12 fiscal quarters dating back to no earlier than the
first fiscal quarter of 2017 (or such fewer number of fiscal quarters dating
back to such time) (“Average Quarterly Comp Bonus”); (iii) the Bonus for the
quarter in which the termination of employment occurs, payable at the same time
as other bonuses are paid by the Company; (iv) extension of any exercisability
for any nonqualified stock options until the earlier of the expiration of the
applicable option term or 12 months; and (v) if Employee timely and properly
elects health continuation coverage under COBRA, the Company shall pay for or
reimburse Employee’s COBRA premiums until the earliest of: (A) the end of the
Severance Period, (B) the date Employee is no longer eligible to receive COBRA
continuation coverage, and (C) the date on which Employee receives substantially
similar coverage from another employer or other source (the “Continuation
Coverage Benefit”). The payments and benefits described under this Section
7(a)(i)-(v) are collectively referred to as the “Termination Benefits.”
1.
"Release Condition" means Employee’s execution and nonrevocation of a separation
agreement and release, in a form provided to, and reasonably agreeable to,
Employee by the Company, within sixty (60) days following the date of
termination. In the event that any review period for such separation agreement
and release spans two calendar years, such separation agreement and release will
be deemed effective (subject to it being executed and not revoked) in the latter
of the two calendar years and Employee will not be permitted to choose the
effective date of any such separation agreement and release, except as would not
result in a violation of Code Section 409A. Any payments due and payable prior
to the satisfaction of the Release Condition will be accumulated and paid upon
the first payroll following satisfaction of the Release Condition.
Notwithstanding anything to the contrary in this Agreement, the Continuation
Coverage Benefit shall be limited as necessary, to the extent that Employee’s
participation in one or more of the Company’s or its affiliates’ welfare plans,
or the Company’s contribution in respect thereof, would result in adverse tax or
other consequences to the Company



4

--------------------------------------------------------------------------------

EXECUTION VERSION




or any affiliates under Section 4980D of the Code, such other Code section, or
other applicable law, including, without limitation, Employee Retirement Income
Security Act of 1974, as amended, then the parties hereto agree to enter into an
alternative arrangement providing for the benefits or comparable coverage as
Employee is entitled under this Agreement to receive, in an economically neutral
manner, which does not cause the imposition of such taxes or adverse
consequences; provided, that, if the Company’s accountants reasonably determine
in good faith that no alternative arrangement is feasible, then Employee shall
forfeit the right to such participation and/or contribution without
consideration therefor.
2.
“Cause” means: (A) Employee's substantial failure to perform Employee’s duties
(other than any such failure resulting from incapacity due to physical or mental
illness); (B) Employee's failure to comply with any valid and legal written
directive of the CEO or the Board; (C) Employee's material violation of a
material policy of the Company; (D) Employee's engagement in dishonesty, illegal
conduct, or gross misconduct, which is or could reasonably be expected to be, in
each case, materially injurious to the Company or its affiliates; (E) Employee's
embezzlement, misappropriation, or fraud, whether or not related to Employee's
employment with the Company; (F) Employee's conviction of or plea of guilty or
nolo contendere to a crime that constitutes a felony (or state law equivalent)
or a crime that constitutes a misdemeanor involving moral turpitude, if such
felony or other crime is work-related, materially impairs Employee's ability to
perform services for the Company or results in harm to the Company or its
affiliates; (G) Employee's willful unauthorized disclosure of Confidential
Information (defined below) resulting or which could reasonably be expected to
result in material harm to the Company; (H) Employee's material breach of any
material obligation under this Agreement or any other written agreement between
Employee and the Company; or (I) any material failure by Employee to comply with
the Company's written policies or rules, as they may be in effect from time to
time during the Term. Except for (D)-(G) above, Employee will have thirty (30)
days from the delivery of written notice by the Company within which to cure any
acts constituting Cause; provided however, that, if the Company reasonably
expects irreparable injury from a delay of fifteen (15) days, the Company may
give Employee notice of such shorter period within which to cure as is
reasonable under the circumstances, which may include the termination of
Employee's employment without notice and with immediate effect.

3.
“Good Reason” means the occurrence of any of the following, in each case during
the Term without Employee's written consent: (A) a material reduction



5

--------------------------------------------------------------------------------

EXECUTION VERSION




in Employee's Base Salary (other than a general reduction in Base Salary that
affects all similarly situated executives in substantially the same
proportions); (B) a relocation of Employee's principal place of employment by
more than 50 miles; (C) the Company’s failure to pay amounts under this
Agreement when due; (D) a material, adverse change in Employee's authority,
duties, or responsibilities (other than temporarily while Employee is physically
or mentally incapacitated or as required by applicable law). Employee cannot
terminate his employment for Good Reason unless he has provided written notice
to the Company of the existence of the circumstances providing grounds for
termination for Good Reason within 90 days of the initial existence of such
grounds and the Company has had at least 30 days from the date on which such
notice is provided to cure such circumstances. If Employee does not terminate
his employment for Good Reason within 130 days after the first occurrence of the
applicable grounds, then Employee will be deemed to have waived his right to
terminate for Good Reason with respect to such grounds.
(b)
Termination due to Death or Disability. Employee’s employment hereunder shall
terminate automatically upon Employee’s death during the Term, and the Company
may terminate Employee’s employment on account of Employee’s Disability. If
Employee’s employment is terminated during the Term on account of Employee’s
death or Company-initiated termination due to Disability, Employee (or
Employee’s estate and/or beneficiaries, as the case may be) shall be entitled to
receive the Termination Benefits, subject to nonduplication under any Company
disability program that Employee receives benefits. For purposes of this
Agreement, “Disability” shall mean Employee is entitled to receive long-term
disability benefits under the Company’s long-term disability plan, or if there
is no such plan, Employee’s inability, due to physical or mental incapacity, to
perform the essential functions of his job, with or without reasonable
accommodation, for one hundred eighty (180) days out of any three hundred
sixty-five (365) day period; provided however, in the event that the Company
temporarily replaces Employee, or transfers Employee’s duties or
responsibilities to another individual on account of Employee’s inability to
perform such duties due to a mental or physical incapacity which is, or is
reasonably expected to become, a Disability, then Employee’s employment shall
not be deemed terminated by the Company and Employee shall not be able to resign
with Good Reason as a result thereof. Any question as to the existence of
Employee’s Disability as to which Employee and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to Employee and the Company. If Employee and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability



6

--------------------------------------------------------------------------------

EXECUTION VERSION




made in writing to the Company and Employee shall be final and conclusive for
all purposes of this Agreement.
(c)
Change in Control Termination.

1.
Change in Control Approved by Incumbent Directors. In the event of a Change in
Control approved by a majority of Incumbent Directors, provided that Employee’s
employment is terminated by the Company without Cause (or is terminated due to
death or Disability) or by Employee with Good Reason, or the Company’s
non-renewal of this Agreement (pursuant to Section 2), on or within ninety (90)
days following such Change in Control, then Employee shall, subject to the
Release Condition, be entitled to receive: (A) the Termination Benefits; and (B)
100% accelerated vesting with respect to Employee’s then outstanding, unvested
equity awards.

2.
Change in Control Not Approved by Incumbent Directors. In the event of a Change
in Control not approved by Incumbent Directors, and Employee’s employment is
terminated by the Employee or the Company for any or no reason on or within
ninety (90) days following such Change in Control, then Employee shall, subject
to the Release Condition, be entitled to receive: (A) the Termination Benefits;
(B) 100% accelerated vesting with respect to Employee’s then outstanding,
unvested equity awards; and (C) an additional amount, payable in a single lump
sum payment within 30 days following termination of employment, equal to eight
times the Average Quarterly Comp Bonus or such greater amount that when combined
with the Average Quarterly Comp Bonus payable pursuant to clause (A) above
equals twelve times the Average Quarterly Comp Bonus.

3.
Change in Control. For purposes of this Agreement, “Change in Control” means any
of the following events: (i) the consummation by the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; (ii) the consummation of a sale
or disposition by the Company of all or substantially all of the Company’s
assets; (iii) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more



7

--------------------------------------------------------------------------------

EXECUTION VERSION




of the total voting power represented by the Company’s then outstanding voting
securities; provided, that such calculation shall be measured based on an
initial measurement date of December 31, 2017, with any “person” not reflected
as of such date pursuant to public filings as having at least five percent (5%)
beneficial ownership of the Company being deemed to have no beneficial ownership
of the Company; or (iv) a change in the composition of the Board (with an
initial measurement date of December 31, 2017), as a result of which fewer than
a majority of the directors are Incumbent Directors. “Incumbent Directors” will
mean directors who either (A) are directors of the Company as of December 31,
2017, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
(d)
Other Termination. If the Employment Period is terminated (i) by the Company for
Cause at any time or (ii) by Employee other than for Good Reason (except under
Section 7(c)(2)), Employee shall be entitled to only his Accrued Amounts and the
Company’s obligation to make any other payments or provide any other benefits
under this Agreement shall cease as of the date of termination.

(e)
Other Benefits. Except (i) as required by law, (ii) as specifically provided in
this Section 7, (iii) for the payment of earned but unpaid Base Salary through
the date of termination or vested employee benefits under Company benefit plans
(other than severance plans), and (iv) the payment of any incurred but
unreimbursed business expenses ((i)-(iv) are collectively referred to as
“Accrued Amounts”), the Company’s obligation to make any payments or provide any
other benefits hereunder shall terminate automatically as of the date of
termination.

(f)
No Mitigation. Amounts and benefits payable under this Section 7 shall not be
subject to mitigation, other than with respect to the Continuation Coverage
Benefit.

8.
Confidential Information.

(a)
Employee acknowledges that, during the term of Employee’s employment with the
Company, Employee will have access to unpublished and otherwise confidential
information (“Confidential Information”), both of a technical and non-technical
nature, relating to the business of the Company its actual or anticipated
business, research or development, its technology or the implementation or
exploitation thereof.  Confidential Information includes, but is not limited to,
the Company’s business plans (both current and under development), data,
investor and client list and contact information, promotional and marketing
programs and strategies,



8

--------------------------------------------------------------------------------

EXECUTION VERSION




research or development, information pertaining to trading, processes, codes,
system designs, system specifications, techniques, computer programs,
applications developed by or for Company, projections, financial information,
costs, revenues, profits, investments, analysis, potential investors and
clients, personal information concerning employees of the Company, business
methods and models, trade secrets, databases, simulation software, trading
systems, mathematical models and programs, algorithms, numerical techniques,
procedural guidelines, knowledge of the Company’s facilities, supervisory and
risk control techniques and procedures, fee and compensation structures, or
other confidential, secret or proprietary information and any other Confidential
Information relating to the business affairs of Company or its
clients.  However, Confidential Information does not include any information
that is generally known to the public or the financial services industry, other
than as a result of Employee’s unauthorized disclosure.
(b)
During the Term or at any time thereafter, Employee covenants and agrees that
Employee will not use for Employee’s personal benefit or for the benefit of any
third party, nor will Employee disclose any Confidential Information unless
authorized to do so by the Company in writing, except that Employee may disclose
and use such Confidential Information when necessary in the performance of
Employee’s duties hereunder, or as required to be disclosed by order of a proper
legal authority.

(c)
Upon termination of his employment with the Company for any reason, Employee
covenants and agrees that Employee will promptly deliver to the Company all
documents, records, files, notebooks, manuals, letters, notes, reports, customer
and supplier lists, cost and profit data, e-mail, and any other material of
Company, including all materials pertaining to Confidential Information, whether
developed by Employee or others, and all copies of such materials, whether of a
technical, business or fiscal nature and whether on hard copy, tape, disk or any
other format, which are in Employee’s possession, custody or control.

(d)
Nothing in this Agreement or any other arrangement with the Company shall
prohibit Employee from reporting possible violations of federal law or
regulation to any governmental agency or entity, or making other disclosures,
that are protected under the whistleblower provisions of federal law or
regulation (or similar state laws) or receipt of awards thereunder. Employee
will not need the prior authorization of the Board to make any such reports or
disclosures, and Employee will not be required to notify the Company that
Employee has made such reports or disclosures; provided that no such reports or
disclosures shall waive any attorney-client or similar privilege of the Company
or its affiliates. Employee will not be held criminally or civilly liable under
any federal or state trade secret law for any disclosure of Confidential
Information (including trade secrets) that is made: (a) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney and



9

--------------------------------------------------------------------------------

EXECUTION VERSION




solely for the purpose of reporting or investigating a suspected violation of
law, or (b) in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Employee files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Employee may disclose
Confidential Information (including trade secrets) to Employee’s attorney and
use the Confidential Information (including trade secrets) in the court
proceeding if Employee (x) files any document containing the Confidential
Information under seal and (y) does not disclose the Confidential Information,
except pursuant to court order.
9.
Non-Competition; Non-Solicitation of Employees; Non-Interference with Business
Relationships.

(a)
During the Term, Employee shall not render any services to or engage in any
activity on behalf of any Competitive Enterprise, directly or indirectly, for
himself or on behalf of or in conjunction with any person, partnership,
corporation or other entity, whether as an employee, consultant, agent, officer,
director, shareholder, partner, joint venturer, investor or otherwise; provided,
that passive ownership of less than 5% of the equity securities of a Competitive
Enterprise (including all such securities beneficially owned, directly or
indirectly, by affiliates of Employee or any person with whom Employee may be
deemed to have formed a “group” for purposes of Rule 13d-1 under the Exchange
Act) shall not be treated as a breach of this Section 9(a). A “Competitive
Enterprise” shall mean any entity, person, partnership, corporation or otherwise
which engages as its principal business in network security, intellectual
property rights or patent litigation or licensing.

(b)
During the Term, and for a period of twelve (12) months thereafter, Employee
will not, directly or indirectly, either for himself or any other person or
entity, (i) induce or attempt to induce any employee of Company to leave the
employ of Company or (ii) in any way interfere with the relationship between
Company and any employee of Company. During the Term, Employee will not,
directly or indirectly, either for himself or any other person or entity, induce
or attempt to induce any customer, client, supplier or licensee of Company to
cease doing business with Company, or in any way interfere with the relationship
between Company and any customer, client, supplier or licensee of Company.

10.
 Mutual Non-Disparagement.

Employee agrees that he will not, at any time after the date hereof, disparage
Company (including any of its shareholders or affiliates or its or their
respective directors, officers, employees, or agents) or the business of
Company. The Company agrees that it shall instruct its executive officers and
its Board members to refrain from disparaging the Employee. Notwithstanding the
foregoing, nothing in this Section 10 shall be construed to prevent any party
hereto from testifying truthfully before any court, tribunal or other legal
proceeding or from responding truthfully as to


10

--------------------------------------------------------------------------------

EXECUTION VERSION




factual matters or queries initiated by third parties. Employee further agrees
that, Employee will comply fully with any and all media and technology
(including any e-mail, internet and social media) policies as in effect from
time to time, including with respect to any period following the date of
termination, to the extent applicable, and any lawful Board directives regarding
public statements regarding the Company, any affiliates, or their respective
personnel, related persons, investors or affiliates. For avoidance of doubt,
nothing in this Section 10 shall be construed in a manner that would violate any
law, including the protections outlined in Section 8(d).


11.
Remedies.

Any breach or threatened breach of paragraphs 8 through 10 of this Agreement
will irreparably injure Company, and money damages will not be an adequate
remedy.  Therefore, Company may seek to obtain and enforce an injunction, to the
extent allowed by applicable law, prohibiting Employee from violating or
threatening to violate these provisions.  This is not Company’s only remedy, it
is in addition to any other remedy available and is without prejudice to
Company’s right to seek additional remedies, where applicable.


12.
[Intentionally omitted]

13.
Representations.

     Employee hereby represents and warrants to the Company as follows:  (i)
Employee has the legal capacity and unrestricted right to execute and deliver
this Agreement and to perform all of his obligations; (ii) the execution and
delivery of this Agreement by Employee and the performance of his obligations
will not violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement, or other understanding to which Employee is a
party or by which he is or may be bound or subject; and (iii) Employee is not a
party to any instrument, agreement, document, arrangement, including, but not
limited to, confidential information agreement, non-competition agreement,
non-solicitation agreement, or other understanding with any person (other than
the Company) requiring or restricting the use or disclosure of any confidential
information or the provision of any employment, consulting or other services;
or, if Employee is a party to any such instrument, agreement, document or
arrangement, it has fully disclosed same to the Company.  Employee further
represents and warrants that Employee has not improperly removed, copied,
reproduced or maintained (in paper or electronic form) any confidential or
proprietary information of any prior employer.


14.
Section 409A Compliance.

     If any provision of this Agreement fails to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) or any regulations or
Treasury guidance promulgated thereunder, or would result in Employee’s
recognizing income for United States federal income tax purposes with respect to
any amount payable under this Agreement before the date of payment, or to incur
interest or additional tax pursuant to Section 409A, the Company reserves the
right to reform such provisions provided that the Company shall maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A.  To the


11

--------------------------------------------------------------------------------

EXECUTION VERSION




extent any payment of “non-qualified deferred compensation” subject to Section
409A of the Code becomes due to Employee hereunder at the time of his
termination of employment (or terms of similar effect), such amount shall only
be paid to Employee to the extent such termination also constitutes his
“separation from service” (as defined in Treasury Regulations § 1.409A-1(h))
with the Company.  Notwithstanding anything in this Agreement to the contrary,
in the event that Employee is a “specified employee” (within the meaning of
Treasury Regulations § 1.409A-1(i)), then, to the extent necessary to avoid
penalties under Section 409A, no payment of any amount that constitutes
“non-qualified deferred compensation” subject to Section 409A of the Code shall
be made to Employee in connection with his “separation from service” (as defined
in Treasury Regulations §1.409A-1(h)) with the Company prior to the earlier of
(a) the date of Employee’s death, and (b) the first day of the seventh month
following the date of such separation from service. Upon the expiration of the
foregoing delay period, all payments and benefits delayed pursuant to the
preceding sentence (whether they would have otherwise been paid in a single sum
or in installments) shall be paid or reimbursed to Employee in a lump-sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them
herein.  To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (i) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Employee, (ii) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.  For purposes of Code Section 409A,
Employee’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the
Company.  Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A. 


15.
Section 280G.

If any of the payments or benefits received or to be received by Employee
(including, without limitation, any payment or benefits received in connection
with a Change in Control or Employee’s termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement, or otherwise) (all such payments collectively referred to herein as
the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 15, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then prior
to making the 280G Payments, the Company will perform a calculation by comparing
(i) the Net Benefit (as defined below) to Employee of the 280G Payments after
payment of the Excise Tax to (ii) the Net Benefit to Employee if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum


12

--------------------------------------------------------------------------------

EXECUTION VERSION




extent necessary to ensure that no portion of the 280G Payments is subject to
the Excise Tax. “Net Benefit” shall mean the present value of the 280G Payments
net of all federal, state, local, foreign income, employment, and excise taxes.
Any reduction made pursuant to this Section 15 shall be made in a manner
determined by the Company that is consistent with the requirements of Section
409A.


All calculations and determinations under this Section 15 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the “Tax Counsel”), which calculations and determinations shall be subject to
the reasonable good faith review of and consideration by the Employee (and, at
Employee’s cost, Employee’s counsel), and Tax Counsel’s determinations shall be
conclusive and binding on the Company and Employee for all purposes. For
purposes of making the calculations and determinations required by this Section
15, the Tax Counsel may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code. The Company and Employee shall furnish the Tax Counsel with such
information and documents as the Tax Counsel may reasonably request in order to
make its determinations under this Section 15. The Company shall bear all costs
the Tax Counsel may reasonably incur in connection with its services.


16.
Miscellaneous.

(a)
Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in San Mateo County or Santa Clara County,
State of California conducted in accordance with the rules of the American
Arbitration Association.  Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.  The costs and expenses of the arbitrator shall
be shared equally between the Company and Employee.

(b)
Transfer and Assignment.  This Agreement is personal as to Employee and shall
not be assigned or transferred by Employee.  This Agreement may be assigned by
the Company to any entity which is a successor in interest or operator of the
Company’s business.

(c)
Severability.  Nothing contained herein shall be construed to require the
commission of any act contrary to law.  Should there be any conflict between any
provisions hereof and any present or future statute, law, ordinance, regulation
or other pronouncement having the force of law, the latter shall prevail, but
the provision of this Agreement affected thereby shall be curtailed and limited
only to the extent necessary to bring it within the requirements of the law, and
the remaining provisions of this Agreement shall remain in full force and
effect.

(d)
Governing Law.  This Agreement is made under and shall be construed pursuant to
the laws of the State of California, without reference to its choice of law
rules.



13

--------------------------------------------------------------------------------

EXECUTION VERSION




(e)
Company Policies.  Employee as a condition of his employment shall be subject to
all generally applicable policies of the Company, including, but not limited any
employee handbook, insider trading policy, disclosure policy or code of ethics
instituted by the Company prior to or during the Term.

(f)
Counterparts.  This Agreement may be executed in counterparts and all documents
so executed shall constitute one agreement, binding on all the parties hereto.

(g)
Entire Agreement.  This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements, arrangements, or
understandings with respect thereto, specifically including, but not limited to,
the Prior Agreement.   No representation, promise, inducement, statement or
intention has been made by any party hereto that is not embodied herein and no
party shall be bound or be liable for any alleged representation, promise,
inducement, or statement not so set forth herein.  Finjan, Inc. shall be deemed
a third party beneficiary of this Section 16(g) and the Company shall cause
Finjan, Inc. to execute such additional documents and take such further action
as may be necessary to give effect to the provisions of this Section 16(g).

(h)
Indemnification.  Subject to applicable law, Employee will be provided
indemnification to the maximum extent permitted by the Company’s Certificate of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement. Any such indemnification right shall
survive termination of this Agreement.

(i)
Modification.  This Agreement may be modified, amended, superseded or cancelled,
and any of the terms, covenants, representations, warranties and conditions
hereof may be waived, only by a written instrument executed by the party or
parties to be bound by any such modification, amendment, cancellation, or
waiver.

(j)
Waiver.  Neither this Agreement nor any term or condition hereof or right
hereunder may be waived or shall be deemed to have been waived or modified in
whole or in part by any party or by the forbearance of any party to exercise any
of its rights hereunder, except by written instrument executed by or on behalf
of that party.  The waiver by either party of a breach by the other party of any
of the provisions of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by the other party.



14

--------------------------------------------------------------------------------

EXECUTION VERSION




(k)
Headings.  The section and other headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning and
interpretation of this Agreement.

(l)
Notices.  Any notices required under this Agreement or during the Term shall be
sent to Employee at the last address on file and to Company at the address set
forth below (or as otherwise updated):

Finjan Holdings, Inc.
2000 University Avenue, Suite 600
East Palo Alto, California 94303
Attn: Executive Management or Board of Directors 
[Signature page follows]


15

--------------------------------------------------------------------------------

EXECUTION VERSION






 IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.


 
FINJAN HOLDINGS, INC.


By: /s/ Philip Hartstein   
Name: Philip Hartstein
Title: President & Chief Executive Officer


Date: 5/20/19 



 


/s/ Jevan Anderson
Jevan Anderson


Date: 5/19/19 





16